February 12, 2008 Southeast SuperCommunity BankConference This presentation contains forward-looking statements, as defined byFederal securities laws, relating to present or future trends or factorsaffecting the operations, markets and products of First Security Group, Inc.These statements are provided to assist in the understanding of futurefinancial performance. Any such statements are based on currentexpectations and involve a number of risks and uncertainties. For adiscussion of factors that may cause such forward-looking statements todiffer materially from actual results, please refer to First Security’s mostrecent documents filed with the Securities and Exchange Commission. First Security undertakes no obligation to release revisions to theseforward-looking statements or reflect events or circumstances after thedate of this presentation. Forward-Looking Statements GAAP Reporting versusOperating Results This presentation contains references to operating results. Theseamounts and ratios are calculated using net operating income (net of tax)which excludes extraordinary items as defined by GAAP and non-recurring items. Furthermore and in accordance with SNL Financialpractice, the core efficiency ratio is calculated on a fully tax equivalentbasis excluding one-time and non-cash items. Since these items andtheir impact on First Security's performance are difficult to predict, FirstSecurity believes presentation of its financial measures excluding theimpact of these items is useful information and important for a completeunderstanding of its core operating results. Reconciliations for each corenumber are included in the first quarter earnings release which isavailable on First Security’s website, www.FSGBank.com. •Headquartered in Chattanooga, Tennessee •Over eight years in operation as First Security; founded inSeptember 1999 by current management team •Assets of $1.2 billion •40 banking offices and 4 loan/leasing offices inTennessee and north Georgia •Strategic focus on small to medium-sized owner-managed businesses and consumers . FSGI Corporate Profile * Based on 1/31/08 closing price of $8.61 FSGI Market Statistics •16.8 million shares outstanding •Listed on NASDAQ Global Market inAugust 2005 •Market capitalization of $144 million* •Institutions hold 32.3% of shares •Average daily trading volume (3 mos.)is 34,756 shares Management Team withExtensive In-Market Experience Directors and executive management own 6.44% of FSGI ESOP owns 2.98% of FSGI We Target Dislocated Customers and Hire Their Bankers Capitalizing on Recent BankConsolidations within Footprint Organized into Six Regions •Regional bank presidents •Local decision-making •Local advisory boards •Local strategies and identities •Knowledge of local markets •Serve small and medium-sizedbusinesses within eachmarket •Customers get to know theirbankers ~ A Focus on Personalized Sales and Service ~ 5-yr. CAGR1 Loan Growth: 22.3% 5-yr. CAGR1 Core Deposit2 Growth: 14.7% 1 5-year CAGR from 2002 to 2007 2 Core deposits Transaction accounts + Savings + NOW + Retail CDs Strong Core Deposit & Loan Growth CommercialLeases, 4.3% Consumer, 6.8% 1-4 Family Residential, 27.5% Multi-Family,1.2% C&I, 14.5% Commercial RE, 23.0% Construction/ Land Development, 22.7% Total loans $953.1 million at December 31, 2007 Owner-occupied 59% Portfolio Mix Reflects MarketOpportunities $216.6 MM at December 31, 2007 ResidentialConstruction 32% Residential A&D 33% Commercial Construction 35% •Loan commitments of $249 MMwith $96 MM (39%) unfunded •Granular: Top 10 relationshipstotal 27% of commitments •Asset quality high: •2007 NCOs were $42k •NCOs for previous 3 years ~$100k •NPAs $1.8 million •99% of borrowers in-market •95%+ projects are in-market Construction & Development Loans •68.0% core deposits •Avg. cost of deposits is 3.41% Total Deposits $902.6 million at December 31, 2007 Brokered Deposits, 7.1% CDs > $100M,25.0% CDs < $100M, 28.8% Savings & MM, 14.5% Interest-BearingDDAs, 6.9% Non-Interest DDAs, 17.7% Deposits are Low-Cost & Stable Non- Performing Assets + 90 daysas a % of Total Assets Quarter-End Year-End Year-End Quarter-End Asset Quality Remains Sound Repossessed Assets $1.8 million Other Real Estate $2.5 million Const. Equip,9.9% Trucking,69.4% Mining, 8.3% C&D,65.5% CRE,25.7% Residential RealEstate, 8.8% NPAs + 90 Days Past Due $9.9 million, or 0.82% of Total Assets Nonaccrual,33.9% OREO,24.7% RepossessedAssets,18.4% 90+ Days,23.0% Autos & other, 12.4% Repos & OREO Nonperforming Assets Loans on Nonaccrual $3.4 million Loans 90 Days Past Due $2.3 million C&I,22.3% Leases,51.4% ResidentialReal Estate,19.4% Other, 6.9% C&D,45.7% ResidentialReal Estate,49.1% Other, 5.2% NPAs + 90 Days Past Due $9.9 million, or 0.82% of Total Assets Nonaccrual,33.9% OREO,24.7% RepossessedAssets,18.4% 90+ Days,23.0% Nonaccrual & Delinquent Nonperforming Assets *Excluding non-cash items, fully tax-equivalent Fourth Quarter Results:Positive Linked-Quarter Trends 4Q’07 3Q’07 ∆% Net Income ($M) 3,092 3,022 +2.3% Diluted EPS ($) 0.18 0.18 +0.0% Ret on Avg Tang Equity (%) 10.54 10.48 +0.6% Ret on Avg Tang Assets (%) 1.05 1.05 +0.0% NIM, fully tax-equivalent (%) 4.61 4.80 -4.0% Core Efficiency Ratio* (%) 60.55 64.68 -6.4% 2007 2006 ∆% Net Income ($M) 11,356 11,112 +2.2% Diluted EPS ($) 0.66 0.63 +4.8% Ret on Avg Tang Equity (%) 9.81 10.22 -0.4% Ret on Avg Tang Assets (%) 1.00 1.06 -5.7% NIM, fully tax-equivalent (%) 4.79 5.09 -5.9% Core Efficiency Ratio* (%) 64.05 64.27 -0.3% *Excluding non-cash items, fully tax equivalent 2007 Results:Earnings Improvement Continues (Millions) * Excludes extraordinary and non-recurring items 2007 Net Income up 2.2% Consistent Net Income Growth (Millions) * Revenue Net Int. Income + Non-Int. Income Non-Int. Income Net-Int. Income Non-Int. Expense 2007 Revenue up $1.6MM 2007 Expenses up $1.4MM Improved Operating Leverage * Excludes extraordinary and non-recurring items 2007 Diluted Operating EPSup 4.8% over 2006 Earnings Per Share: Consistent Growth * Excludes extraordinary and non-recurring items Consistently Improving QuarterlyProfitability * Excludes extraordinary and non-recurring items Consistently Improving QuarterlyProfitability * Tax-equivalent basis NIM*: Stable within 30 BP Range * Excludes non-recurring and non-cash items Core Efficiency Ratio* Under Control Market Statistics1 FSGI Price/ Book 97.8% Price/ Tangible Book 123.2% Price/ 2007 Operating EPS 13.0X Proj. 2rowth2 1.5% Price/ 2008 EPS2 12.9X 1Based on 1/31/08 closing price of $8.61 2Consensus EPS estimates based on mean of 4 analysts: $0.67 for 2008 Attractive Valuation Our Strategy Is Consistent •Leverage our existing franchise through organic growth &acquisitions •Maintain strong asset quality •Maintain balance between growth and profitability •Corporate goals include: •Efficiency ratio < 60% •Annual loan growth: > 8% •Incentives aligned to achieve performance goals •Position FSGI as one of the preeminent Tennessee franchises NASDAQ:FSGI
